ORDER
PER CURIAM.
Appellant, William Bruce, appeals from the denial of his Rule 29.15 motion without an evidentiary hearing. Appellant was convicted by a jury on February 25, 1982, of one count each of kidnapping and forcible rape. Appellant was sentenced by the court to a term of 30 years imprisonment for kidnapping and a consecutive term of 50 years for rape, as a persistent sexual offender.
Appellant filed a timely Rule 29.15 pro se motion on March 31, 1988, which was not amended by counsel. The motion court denied appellant relief without a hearing on June 19, 1989. We have reviewed appellant’s claims of ineffective assistance of counsel, the entirety of the record upon which they are based, and the findings and conclusions of the motion court. We do not find these findings to be clearly erroneous. Rule 29.15(j); Day v. State, 770 S.W.2d 692, 697 (Mo. banc 1989). We also find that an extended opinion would have no precedential value and, therefore, we affirm the motion court’s decision pursuant to Rule 84.16(b). The parties have been furnished with a memorandum for their information only, which sets forth the basis of our decision.